Citation Nr: 1121931	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2008.  A statement of the case was issued in June 2008, and a substantive appeal was received in July 2008.  

On a form signed in December 2008, the Veteran specifically requested a Decision Review Officer (DRO) hearing.  A hearing was scheduled in February 2010.  However, by letter received in February 2010, the Veteran cancelled the hearing and stated that he would be submitting additional evidence.  A hearing before the Board was scheduled in January 2011.  Nevertheless, by form signed in December 2010, the Veteran marked the appropriate line to cancel his hearing request and to reschedule for another day.  A hearing was scheduled for March 2011, but the Veteran failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he had symptoms of low back disability and hemorrhoids in service.  The Board notes that the Veteran is competent to testify as to such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, December 2006 and February 2007 private treatment records from 
Greggory K. Phillips show that he was treated for hemorrhoids.  He was also seen in December 2007 by Victoria Michener CNFP.  As for his low back disability, he was seen in January 2007 and May 2007 at Westport Family Medicine.  With reports of in-service symptoms and with evidence of post-service treatment, the Board believes that VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran strongly argues that he received treatment for hemorrhoids and his low back on numerous occasions during service and that there are additional service treatment records which should be requested.  He stated that he was treated for the claimed disabilities at Millington Tennessee; Beaufort, South Carolina and El Toro, California.  Further, on his  claim received in December 2007, the Veteran listed aT.W. McIntyer when asked who had treated him for his low back disability.  Although the Veteran provided an address, request for records from this provider do not appear to be of record.  Nevertheless, an attempt should be made to locate these records before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request any treatment records from T.W. McIntyer; and to obtain any service treatment records from the following locations:  Millington Tennessee; Beaufort, South Carolina and El Toro, California.   

2.  The Veteran should be requested to submit any additional service treatment records he may have in his possession and to identify all medical care providers who have treated him for hemorrhoids and his low back from the time of his discharge on.  If the Veteran furnishes any additional information, appropriate follow-up should be taken to request any identified records. 

3.  The Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current low back disability is causally related to service?  

A rationale should be provided.

4.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of the Veteran's hemorrhoids.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current hemorrhoids are causally related to service?

A rationale should be provided.

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


